            SWC F 006813-18 11/30/2018 Pg 1 of 3 Trans ID: CHC2018630002
   Case 19-01996-MBK Doc 1-1 Filed 06/06/19 Entered 06/06/19 10:10:54 Desc
      Exhibit Exhibit A - Order Setting Time and Place for Redemption Page 1 of 3


   PELLEGRINO & FELDSTEIN, LLC
   MICHAEL PELLEGRINO 030831991
   290 ROUTE 46 WEST
   DENVILLE, NJ 07834
   973-586-2300
    ATTORNEYS FOR PLAINTIFF
   CAP File No. 24947-18
TTLBL, LLC                                     SUPERIOR COURT OF NEW JERSEY
Plaintiff                                      CHANCERY DIVISION
                                               MERCER COUNTY
 vs.

                                                DOCKET NO. F-006813-18
RICHARD P. ADAMS, HIS HEIRS,
DEVISEES AND PERSONAL
REPRESENTATIVES AND HIS, HER,                  ORDER SETTING TIME PLACE AND
THEIR OR ANY OF THEIR SUCCESSORS               AMOUNT OF REDEMPTION
IN RIGHT, TITLE AND INTEREST ;
VINCENT P. ADAMS; MRS. VINCENT P.
ADAMS, WIFE OF VINCENT P. ADAMS;
CENTRAL JERSEY FEDERAL CREDIT
UNION; METROPOLIS TOWERS APT
CORP; BELL ATLANTIC N/K/A VERIZON;
HANN FINANCIAL SERVICE CORP; CACV
OF NJ LLC; STATE OF NEW JERSEY

 Defendant(s)


        This matter being opened to the Court by PELLEGRINO & FELDSTEIN, LLC,

  Attorneys for the Plaintiff and it appearing that the summons and complaint has been duly
  issued and returned served on all Defendants and default having been entered against

  all Defendants;   RICHARD P. ADAMS, HIS HEIRS, DEVISEES AND PERSONAL

  REPRESENTATIVES AND HIS, HER, THEIR OR ANY OF THEIR SUCCESSORS IN

  RIGHT, TITLE AND INTEREST ; VINCENT P. ADAMS; MRS. VINCENT P. ADAMS,

  WIFE OF VINCENT P. ADAMS; CENTRAL JERSEY FEDERAL CREDIT UNION;

  METROPOLIS TOWERS APT CORP; BELL ATLANTIC N/K/A VERIZON; HANN

  FINANCIAL SERVICE CORP; CACV OF NJ LLC; STATE OF NEW JERSEY and the

  Plaintiff's Tax Sale Certificate having been presented and marked as Exhibits by the
             SWC F 006813-18 11/30/2018 Pg 2 of 3 Trans ID: CHC2018630002
 Case 19-01996-MBK Doc 1-1 Filed 06/06/19 Entered 06/06/19 10:10:54 Desc
    Exhibit Exhibit A - Order Setting Time and Place for Redemption Page 2 of 3



Court; that plaintiff has produced before this court tax sale certificate no.15-528, certified

to be a true copy, which certificate is dated 12/21/2015, and of record in the MERCER

County Clerk's/Register's Office in Mortgage Book 11179 at Page 855, on 1/28/2016

together with true copies of the Assignments. Said certificate and assignment have been

marked Exhibit P-1 on the part of the plaintiff. More than two years have elapsed since

the sale of said lands by the tax collector, DANIELLE PEACOCK, and the lands have not

been redeemed from the tax sale; that plaintiff has produced before this Court an Affidavit

of Plaintiff showing that there is due on said tax sale certificate, together with subsequent
taxes and interest, the sum of $37,365.06; and

          IT IS on this 30TH Day of November, 2018;

          ORDERED AND ADJUDGED that the amount required to redeem the premises

described in the First Count of the Complaint under Tax Sale Certificate #15-528,
covering LOT 21 BLOCK 2005, known as 333 GEORGE DYE RD, HAMILTON, NJ

08690, is the sum of $37,365.06, which includes the amount due on said tax sale certificate

and subsequent taxes and interest, together with interest on said sum from November

16, 2018, together with costs of suit duly taxed in the sum of $1,441.62;

In addition, the tax collector will add any additional interest, additional taxes and/or

penalties that may become due and owing as of the date that redemption occurs. An

exact redemption amount must be obtained from the municipal tax collector; and it is

further
          ORDERED that on 29TH Day of January, 2019, or the next business day, during

regular business hours, at the office of the Tax Collector of           HAMILTON,       2090

GREENWOOD AVE, HAMILTON, NJ 08650 be and the same is hereby fixed as the time

and place for the redemption of the said lands as described in the Complaint and making

up the premises concerning which the Complaint is filed; and that thereupon the

defendant who redeems shall be entitled to the certificate of tax sale duly endorsed for

cancellation; and it is further
            SWC F 006813-18 11/30/2018 Pg 3 of 3 Trans ID: CHC2018630002
 Case 19-01996-MBK Doc 1-1 Filed 06/06/19 Entered 06/06/19 10:10:54 Desc
    Exhibit Exhibit A - Order Setting Time and Place for Redemption Page 3 of 3



        ORDERED that in default of the said defendants paying to the Tax Collector of the

HAMILTON, the said sum, interest, and costs aforesaid, the said defendants stand

absolutely debarred and foreclosed of and from all right and equity of redemption on, in

and to said lands and premises and every part hereof, and the plaintiff shall have an

absolute and indefeasible interest of inheritance in fee simple to said lands and premises.

Anything to the contrary notwithstanding, redemption shall be permitted up until the entry

of final judgment including the whole of the last date upon which judgment is entered; and

it is further

        ORDERED that if the addresses of the defendants are not known, a copy of this

Order or notice thereof directed to such defendants shall be published in a newspaper

circulating in MERCER County, at least one time, within twenty (20) days from the date

of this Order; and it is further

        ORDERED that a copy of this Order or a notice thereof be served upon the

defendants, whose addressees are known, by mailing to each of them such copy or notice

within twenty (20) days from the date of this Order; and it is further

        ORDERED that a copy of this Order be delivered to the Tax Collector of

HAMILTON, and that said Tax Collector of HAMILTON certify to this Court whether the

premises were or were not redeemed from the plaintiff's tax sale certificate in accordance

with the terms of this Order.


Dated: November 30, 2018


                                                                   /s/ Hon. Paul Innes, P.J.Ch.
                                                                     HON. PAUL INNES, P.J.CH.

                                                         RESPECTFULLY RECOMMENDED
                                                         R. 1:34-6 OFFICE OF FORECLOSURE
